EXHIBIT 10.31


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
ACCESS Pharmaceuticals, Inc.
1325 Avenue of the Americas, 27th Floor
New York, New York  10019
 
September 19, 2014


Mr. Scott Schorer
33 Anchorage Lane
Duxbury, MA  02332


Re:           Employment Letter Agreement




Dear Mr. Schorer:
 
As we have agreed, the following shall set forth and constitute an offer of
employment between you and Access Pharmaceuticals, Inc. (the “Company”), based
upon the terms and conditions set forth herein.


1.           Title.  You shall hold the title of Chief Executive Officer of the
Company, with the attendant responsibilities and perquisites of such position
within the Company.


2.           Cash Compensation.  You shall earn a base salary of $350,000 per
year, subject to annual increases each year, at the discretion of the Company’s
Board of Directors.  You will be entitled to a merit bonus up to 30% of the base
salary at the discretion of the Compensation Committee of the Board of
Directors.


3.           Stock Options.  You shall receive upon commencement of employment,
subject to approval of the Company’s Board of Directors, options to purchase
4,000,000 shares of the Company’s common stock at the current market price at
the time of such Board approval, which shall vest in equal annual installments
over a period of four years from the date of grant (the “Options”).  Subject to
the terms and provisions of the Company’s employee stock option plan, the
Options shall be in the form customarily used by the Company including, without
limitation, a ten (10) year exercise period.


4.           Fringe Benefits.  You shall be entitled to such fringe benefits as
are accorded other employees of similar rank within the Company.


5.           Effective Date.  The Company and you agree that this Agreement will
become effective as of the date above, and cash compensation and fringe benefits
will accrue until the closing of the planned equity offering.


6:           Confidential Information.  The Executive shall maintain in
confidence and not use the Proprietary Information (as defined below) to the
disadvantage of the Company during the Term and for a period of five (5) years
following termination of this Agreement for any reason.  Maintaining the
Proprietary Information in confidence shall include refraining from disclosing
Proprietary Information to any third party and refraining from using the
Proprietary Information for the account of the Executive or of any other person
or business entity.  The Executive agrees not to make any copies of the
Proprietary Information and promptly upon request, whether during or after the
Term, to return to the Company any and all documentary or other tangible
evidence of the Proprietary Information and any copies of the same that may be
in the Executive's possession or under the Executive's control.  "Proprietary
Information" includes all clinical and laboratory data and derivatives thereof,
clinical and scientific documents, protocols, investigator’s brochures, data
collection tools, study reports, product formulations, product designs and
functions, programs, manuals, tradenames, trademarks, service marks or other
material registered or otherwise protected or protectable under state, federal,
or foreign patent, trademark, copyright, or similar laws; all trade or business
secrets of the Company and any technical, scientific, or business materials that
are treated by the Company as confidential, including, but not limited to,
information concerning:  customer or vendor lists, salaries and fees paid by the
Company, general business operations, ideas, discoveries, costs, profits, sales,
marketing strategies, distribution procedures, methods of doing business,
servicing clients, customer relations, business forms developed by or for the
Company, proposals and contracts, documentation and drawings, all whether in
writing, oral or machine-readable form, software programs, however embodied,
diagnostic techniques, and information obtained by or given to the Company about
or belonging to its customers, potential customers or others.  Proprietary
Information does not include information in the public domain.
 
IN WITNESS WHEREOF, the parties herein have caused this Agreement to be executed
by their duly authorized officer, as of the date first-above written.
 
Very truly yours,
 
ACCESS PHARMACEUTICALS
 
 
 
/s/ Jeffrey B. Davis




ACCEPTED AND AGREED
As of the date about written,
 
 
 
/s/ Scott Schorer
Scott Schorer
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
